Watson, C. J.
The plaintiff seasonably filed a request that the court make twelve several specified findings, as to facts, and two specified findings as to the law, separately from findings of fact, and later two amended requests for findings of law. The court made and filed findings of fact, but refused to make the findings requested by plaintiff, and rendered judgment for defendant thereon. The bill of exceptions states, “The plaintiff seasonably excepted to the findings of the court, the judgment thereon, and to the refusal of the court to make findings as requested. And the plaintiff states his reasons for excepting as follows: ’ ’ then giving the reasons.
[1, 2] One of the requests for findings of fact was (5) ‘ ‘ That the plaintiff while under arrest and while being taken to the police station requested the officer (defendant) not to handle him so roughly as he wore a truss and was troubled with breaches.” The (so-called) facts here requested to be found were expressly denied by the defendant’s testimony. There being such evidence, the court’s refusal to comply with this request was warranted, and the exception, to this extent, cannot be sustained. It follows that, since the exception was a general one, including within its scope the refusal to comply with all the several requests, and since the refusal as to request (5) was without error, the exception is unavailing. State v. Shaw, 89 Vt. 121, 94 Atl. 434, L. R. A. 1915 F, 1087.
[3] The exception “to the findings of the court” is also general and includes all the findings made. The reasons, stated for such exception, are eleven in number, the first ten being aimed severally at a different finding, less than the whole; and the eleventh being directed toward all the findings, in the words, “Because the findings as a whole are vague, indefinite and ambiguous. They are almost wholly findings as to the law. ” It is seen from the foregoing statement of material facts, that many of the findings are neither vague, nor indefinite, nor ambiguous. Consequently this exception is without avail under the same rule *179invoked in disposing of the exception considered in the preceding paragraph.
The sole question for consideration is, therefore, whether the facts of record (to which we must be confined by G-. L. 2259) form a sufficient basis for the judgment rendered. Seven reasons are assigned why they do not, and they will be considered in their order by number.
[4, 5] (1). It is said that the facts found do not show that the plaintiff was committing a breach of the peace just before or at the time of his arrest. But this contention is not borne out by the record. Adverting to the 'findings stated, it is to be observed that they show in detail the circumstances, and the actions of the plaintiff just before and at the time of his arrest, and then follows the finding that the arrest was made without warrant while a breach of the peace was being committed, and the plaintiff was refusing to leave the premises after having been duly warned and requested so to do. This finding is conclusive, it being a question of fact. State v. Archibald, 59 Vt. 548, 9 Atl. 362, 56 A. R. 755; State v. Mancini, 91 Vt. 507, 101 Atl. 581.
Defendant was therefore in law justified in making the arrest without warrant, as he did.
[6] (2). Plaintiff says that if there is any definite finding that he was loitering on railroad property at the time of his arrest, there is no finding that he was so loitering without right after being requested by defendant to leave. Yet, notwithstanding there is no express finding of such loitering without right, this does not place the plaintiff outside the law giving the officer a right to arrest him, without warrant, when committing the breach of the peace in the manner shown by the record.
[7] (3). The reason assigned is, because the warrant itself, even if legal, does not charge the plaintiff either with breach of the peace or of loitering on railroad property without right. It is found that within about half an hour after the arrest was made, ‘ ■ a complaint was filed by B. F. Adams,_ grand juror, and a warrant issued by the clerk of the court, which was presented to defendant, who signed his return thereon as constable.” “This is in effect,” says plaintiff in his brief, “a ruling of the court below on the legal sufficiency of the complaint and warrant.” Let this be so, it was not an erroneous ruling; *180for the complaint and warrant were good on their face, and therefore afford a sufficient justification for the officer in doing what was therein commanded. McMahan v. Green, 34 Vt. 69, 80 A. D. 665; Bugbee v. Boyce, 68 Vt. 311, 35 Atl. 330.
(4) . Further, because the court orally announced its findings for the defendant before plaintiff had definitely rested and without argument of counsel. The record hardly bears, out the for.e part of this assertion. No such claim was made at the time. Counsel for plaintiff “immediately asked to have a written finding of facts made, and moved for leave to file a request for findings,” each of which was granted, and the court proceeded accordingly. Whether the announcement of oral findings was “without argument of counsel,” is of no consequence in this review.
(5) . Because the defendant, as a constable, was not legally justified in arresting the plaintiff without warrant, nor with the warrant in question. Both parts' of this proposition have already been ruled the other way.
(6) and (7). The reasons stated under these two numbers relate to the refusal of the trial court to make certain findings as requested. It is enough to say that a ruling has been made, disposing of the exception taken to such refusals.
This disposes of all the questions before us for review.

Judgment affirmed.